Exhibit 10.32
PROMISSORY NOTE

      U.S. $11,070,000.00   January 15, 2009

FOR VALUE RECEIVED, Cole REIT III Operating Partnership, LP, a Delaware limited
partnership (“Borrower”), hereby promises to pay to the order of Series D, LLC,
an Arizona limited liability company (“Lender”), at the office of Lender located
at 2555 East Camelback Road, Suite 400, Phoenix, AZ 85016, the principal amount
of $11,070,000.00, together with interest on the principal balance outstanding
hereunder, from (and including) the date of disbursement until (but not
including) the date of payment, at a per annum rate equal to the Stated Interest
Rate specified below or, to the extent applicable, the Default Interest Rate
specified below, in accordance with the following terms and conditions:
1. Revolving Line of Credit. The principal balance of this Note represents a
revolving line of credit all or any part of which may be advanced to Borrower,
repaid by Borrower, and re-advanced to Borrower from time to time, subject to
the other terms hereof and the conditions, if any, contained in the Loan
Documents (as hereinafter defined), and provided that the principal balance
outstanding at any one time shall not exceed the face amount hereof.
2. Contracted For Rate of Interest The contracted for rate of interest of the
indebtedness evidenced hereby, without limitation, shall consist of the
following:
(a) The Stated Interest Rate (as hereinafter defined), as from time to time in
effect, calculated daily on the basis of actual days elapsed over a 360-day
year, applied to the principal balance from time to time outstanding hereunder;
(b) The Default Interest Rate (as hereinafter defined), as from time to time in
effect, calculated daily on the basis of actual days elapsed over a 360-day
year, applied to the principal balance from time to time outstanding hereunder;
and
(c) All Additional Sums (as hereinafter defined), if any.
Borrower agrees to pay an effective contracted for rate of interest which is the
sum of the Stated Interest Rate referred to in Subsection 2(a) above, plus any
additional rate of interest resulting from the application of the Default
Interest Rate referred to in Subsection 2(b) above, and the Additional Sums, if
any, referred to in Subsection 2(c) above.
3. Stated Interest Rate. Except as provided in Section 4 below, interest shall
accrue on the principal balance outstanding hereunder during each Interest
Period (as hereinafter defined) at the Stated Interest Rate. The Stated Interest
Rate shall be a rate per annum equal to the 3-month LIBOR plus 2.5%. “Interest
Period” means each period commencing on the first day of the calendar month and
ending on the first day of the next succeeding calendar month; provided (i) the
first Interest Period shall commence on the date hereof and (ii) any Interest
Period that would otherwise extend past the maturity date of this Note shall end
on the maturity date of this Note. “LIBOR” means, with respect to each Interest
Period, the rate for U.S. dollar deposits with a maturity equal to the number of
months specified above, as reported on Telerate page 3750 as of 11:00 a.m.,
London time, on the second London business day before such Interest Period
begins, or, in the case of the first Interest Period, the second London business
day before the first day of the calendar month during which such Interest Period
begins (or if not so reported, then as determined by the Lender from another
recognized source or interbank quotation).

 

 



--------------------------------------------------------------------------------



 



4. Default Interest Rate. The Default Interest Rate shall be the Stated Interest
Rate plus 4.0% per annum. The principal balance outstanding hereunder from time
to time shall bear interest at the Default Interest Rate from the date of the
occurrence of an Event of Default (as hereinafter defined) hereunder until the
earlier of: (a) the date on which the principal balance outstanding hereunder,
together with all accrued interest and other amounts payable hereunder, are paid
in full; or (b) the date on which such Event of Default is timely cured in a
manner satisfactory to Lender, (i) if Borrower is specifically granted a right
to cure such Event of Default in any of the Loan Documents or (ii) if no such
right to cure is specifically granted, then Lender, in its sole and absolute
discretion, permits such Event of Default to be cured.
5. Payment. Accrued interest under this Note shall be due and payable in arrears
on the last day of each Interest Period. The principal balance outstanding
hereunder, together with all accrued interest and other amounts payable
hereunder, if not sooner paid as provided herein or in any of the Loan
Documents, shall be due and payable on January 14, 2010.
6. Application and Place of Payments. Payments received by Lender with respect
to the indebtedness evidenced hereby shall be applied in such order and manner
as Lender in its sole and absolute discretion may elect. Unless otherwise
elected by Lender, all such payments shall first be applied to accrued and
unpaid interest at the Stated Interest Rate and, to the extent applicable, the
Default Interest Rate, next to the principal balance then outstanding hereunder,
and the remainder to any Additional Sums or other costs or added charges
provided for herein or in any of the Loan Documents. Payments hereunder shall be
made at the address for Lender first set forth above, or at such other address
as Lender may specify to Borrower in writing.
7. Prepayments. Payments of principal hereof may be made at any time, or from
time to time, in whole or in part, without penalty, provided that all previously
matured interest and other charges accrued to the date of prepayment are also
paid in full. Notwithstanding any partial prepayment of principal hereof, there
will be no change in the due date or amount of scheduled payments due hereunder
unless Lender, in its sole and absolute discretion, agrees in writing to such
change.
8. Events of Default; Acceleration. The occurrence of any one or more of the
following events shall constitute an “Event of Default” hereunder, and upon such
Event of Default, the entire principal balance outstanding hereunder, together
with all accrued interest and other amounts payable hereunder, at the election
of Lender, shall become immediately due and payable, without any notice to
Borrower:
(a) Nonpayment of principal, interest or other amounts when the same shall
become due and payable hereunder;
(b) The failure of Borrower to comply with any provision of this Note;
(c) The failure of Borrower to comply with any provision of any document,
instrument or agreement executed in connection with the indebtedness evidenced
hereby including, without limitation, the Security Agreement, of even date
herewith, executed by Borrower, as grantor, and Lender, as secured party,
wherein Borrower granted a security interest in all of its right, title and
interest in the limited liability company membership interests of Cole SC Hoover
AL, LLC (“Cole SPE”), or any other security document executed in connection with
this Note (collectively, the “Loan Documents”) if such failure is not cured
within 30 days after written notice by Lender to Borrower, as applicable;

 

2



--------------------------------------------------------------------------------



 



(d) The dissolution, winding-up or termination of the existence of Borrower or
Cole SPE;
(e) The calling of a meeting of the creditors of Borrower or Cole SPE or the
making by Borrower or Cole SPE of an assignment for the benefit of its
creditors; or
(f) The filing by Borrower or Cole SPE of a petition or application for relief
under federal bankruptcy law or any similar state or federal law.
9. Additional Sums. All fees, charges, goods, things in action or any other sums
or things of value, other than the interest resulting from the Stated Interest
Rate and the Default Interest Rate, as applicable, paid or payable by Borrower
(collectively, the “Additional Sums”), whether pursuant to this Note, the Loan
Documents or any other document or instrument in any way pertaining to this
lending transaction, or otherwise with respect to this lending transaction,
that, under the laws of the State of Arizona, may be deemed to be interest with
respect to this lending transaction, for the purpose of any laws of the State of
Arizona that may limit the maximum amount of interest to be charged with respect
to this lending transaction, shall be payable by Borrower as, and shall be
deemed to be, additional interest, and for such purposes only, the agreed upon
and “contracted for rate of interest” of this lending transaction shall be
deemed to be increased by the rate of interest resulting from the Additional
Sums. Borrower understands and believes that this lending transaction complies
with the usury laws of the State of Arizona; however, if any interest or other
charges in connection with this lending transaction are ever determined to
exceed the maximum amount permitted by law, then Borrower agrees that: (a) the
amount of interest or charges payable pursuant to this lending transaction shall
be reduced to the maximum amount permitted by law; and (b) any excess amount
previously collected from Borrower in connection with this lending transaction
that exceeded the maximum amount permitted by law, will be credited against the
principal balance then outstanding hereunder. If the outstanding principal
balance hereunder has been paid in full, the excess amount paid will be refunded
to Borrower.
10. Waivers. Except as set forth in this Note or the Loan Documents, to the
extent permitted by applicable law, Borrower, and each person who is or may
become liable hereunder, severally waive and agree not to assert: (a) any
exemption rights; (b) demand, diligence, grace, presentment for payment,
protest, notice of nonpayment, nonperformance, extension, dishonor, maturity,
protest and default; and (c) recourse to guaranty or suretyship defenses
(including, without limitation, the right to require the Lender to bring an
action on this Note). Lender may extend the time for payment of or renew this
Note, release collateral as security for the indebtedness evidenced hereby or
release any party from liability hereunder, and any such extension, renewal,
release or other indulgence shall not alter or diminish the liability of
Borrower or any other person or entity who is or may become liable on this Note
except to the extent expressly set forth in a writing evidencing or constituting
such extension, renewal, release or other indulgence.

 

3



--------------------------------------------------------------------------------



 



11. Costs of Collection. Borrower agrees to pay all reasonable costs of
collection, including, without limitation, attorneys’ fees, whether or not suit
is filed, and all costs of suit and preparation for suit (whether at trial or
appellate level), in the event any payment of principal, interest or other
amount is not paid when due. In the event of any court proceeding, attorneys’
fees shall be set by the court and not by the jury and shall be included in any
judgment obtained by Lender.
12. No Waiver by Lender. No delay or failure of Lender in exercising any right
hereunder shall affect such right, nor shall any single or partial exercise of
any right preclude further exercise thereof.
13. Governing Law. This Note shall be construed in accordance with and governed
by the laws of the State of Arizona, without regard to the choice of law rules
of the State of Arizona.
14. Time of Essence. Time is of the essence of this Note and each and every
provision hereof.
15. Amendments. No amendment, modification, change, waiver, release or discharge
hereof and hereunder shall be effective unless evidenced by an instrument in
writing and signed by the party against whom enforcement is sought.
16. Severability. If any provision hereof is invalid or unenforceable, the other
provisions hereof shall remain in full force and effect and shall be liberally
construed in favor of Lender in order to effectuate the other provisions hereof.
17. Binding Nature. The provisions of this Note shall be binding upon Borrower
and the heirs, personal representatives, successors and assigns of Borrower, and
shall inure to the benefit of Lender and any subsequent holder of all or any
portion of this Note, and their respective successors and assigns. Lender may
from time to time transfer all or any part of its interest in this Note and the
Loan Documents, without notice to Borrower.
18. Notice. Any notice or other communication with respect to this Note shall:
(a) be in writing; (b) be effective on the day of hand-delivery thereof to the
party to whom directed, one day following the day of deposit thereof with
delivery charges prepaid, with a national overnight delivery service, or two
days following the day of deposit thereof with postage prepaid, with the United
States Postal Service, by regular first class, certified or registered mail;
(c) if directed to Lender, be addressed to Lender at the office of Lender set
forth above, or to such other address as Lender shall have specified to Borrower
by like notice; and (d) if directed to Borrower, be addressed to Borrower at the
address for Borrower set forth below Borrower’s name, or to such other address
as Borrower shall have specified by like notice.
19. Section Headings. The section headings set forth in this Note are for
convenience only and shall not have substantive meaning hereunder or be deemed
part of this Note.
20. Construction. This Note shall be construed as a whole, in accordance with
its fair meaning, and without regard to or taking into account any presumption
or other rule of law requiring construction against the party preparing this
Note.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Borrower has executed this Note as of the date first set
forth above.

                  COLE REIT III OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
 
                By:   Cole Credit Property Trust III, Inc.,
a Maryland corporation, its general partner
 
           
 
      By:   /s/ D. Kirk McAllaster, Jr.
 
           
 
          D. Kirk McAllaster, Jr.
 
          Title: Executive Vice President
 
                Address of Borrower:
 
                2555 E. Camelback Road, Suite 400
Phoenix, AZ 85016

 

5